DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. The Action is responsive to the Remarks and Arguments filed 08/17/2022.
2. Please note claims 21-40 are pending and claims 21, 30 and 39 are independent.
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 08/17/2022 were submitted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner and electronically signed as attached.
Response to Arguments
4. Applicant's arguments filed 08/17/2022 have been fully considered. As per the Examiner’s responses, please refer to below discussions.
4.1. Instead of holding in abeyance, the double patenting rejections is now respectfully presented differently based on the Office’s guideline.
4.2. Concerning the Applicant’s arguments that “Tanaka fails to show or suggest identifying a category of a search query, let alone a category that is related to two separate search queries. Tanaka therefore fails to cure the deficiency of Hunter. Thus, Hunter and Tanaka, whether taken alone or in combination, fail to teach or render obvious all the limitations of Applicant's independent claims. Accordingly, independent claims 21, 30, and 39, and all claims which depend therefrom, are patentable over the art of record.”, the Examiner respectfully submits that,
As the Applicant correctly assessed, “Tanaka discusses a content delivery system that displays content based on a layout definition file associated with the user. See, e.g., Tanaka, Abstract. The system of Tanaka reads a category number from user information and searches for content associated with the category number”,
However, even mort important is that Tanaka endeavors to a search registering system based on user information to designate a search by keyword for pre-scheduled search and delivery of matched content. The system associates search keywords with category numbers and the categories numbers are related to search categories and subcategories. As evidenced by Figs. 3 and 5, [0058] and [0066], for examples, keywords “PROCESSOR” and “OS” are associated with category numbers 1700 and 1501, respectively, and a category numbers 2010, … 2070, etc. are related to search category “SPORTS” and subcategories “BASEBALL”…”GOLF”, etc., respectively. Accordingly, the Examiner respectfully submits Tanaka teaches identifying a category of a search query via the search keyword and category number. 
The Examiner further respectfully submits, “related to” can be very broadly interpreted as long as there is having something to do with. However, the Examiner respectfully interprets the “related to” as “of”, that is “identifying a category of a search query”. Some clarification in the instant action is respectfully made based on the previously cited Tanaka reference.
Double Patenting Rejections
5. The rejections is hereby tentatively presented until a corresponding terminal disclaimer filed or a decision made in respect of allowable subject matter is established and the rejections deems necessary.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
5.1. Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10896184 (issued 01/19/2021 to the parent application 15913609). Although the conflicting are not patentably distinct from each other because since the claims of the U.S. Patent 10896184 contain elements of the claims of the instant application, and as such, anticipate the claims of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application claims 21-40
Patent 10896184 claims 1-20
21. A method comprising:


receiving a first search query and a second search query, wherein one of the first search query or the second search query indicates a window of time during which a user intends to view a media asset;
determining whether any media assets that match the first search query or the second search query are available in the window of time by determining whether any media assets that match the first search query or the second search query are scheduled for delivery during the window of time; and
in response to determining that no media assets that match the first search query or the second search query are available in the window of time:
identifying a category that is related to both the first search query and the second search query; and










generating one or more listings for media assets that are scheduled for delivery during the window of time and belong to the identified category.













22. The method of claim 21, wherein identifying the category that is related to both the first search query and the second search query comprises:
calculating one or more distances in a relationship graph between a first attribute of a first search result that matches the first search query and a second attribute of a second search result that matches the second search query;
selecting one or more connections between the first attribute and the second attribute based on the calculated distances; and
identifying the category that is related to both the first search query and the second search query based on the selection connections in the relationship graph.
23. The method of claim 22, wherein the relationship graph has a collection of nodes and edges, the edges representing direct connections between nodes, and wherein each of the calculated distances indicate the distance between two nodes in the relationship graph.
24. The method of claim 23, wherein each of the calculated distances is measured in a number of hops between two nodes.

25. The method of claim 23, wherein each edge has a weight and wherein each of the calculated distances is a combination of weights of edges connecting two nodes.

26. The method of claim 23, wherein the calculated distance is based further on how often the nodes were used together according to the historical inputs.
27. The method of claim 22, wherein at least one of the calculated distances is modified by user preferences acquired over time.

28. The method of claim 22, wherein the first attribute comprises a first smart tag, a first category, or a first microcategory, and wherein at least one of the first smart tag, the first category, and the first microcategory are determined by applying a set of predetermined rules to the first search query or by applying a native Bayes classifier to the first search query.









29. The method of claim 22, wherein the first attribute comprises a first smart tag, a first category, or a first microcategory, wherein the second attribute comprises a second smart tag, a second category, or a second microcategory, and wherein selecting the one or more connections between one or more of (a) the first smart tag and the second smart tag, (b) the first category and the second category, and (c) the first microcategory and the second  microcategory based on the calculated distances comprises:
comparing the calculated distances between one or more of (a) the first smart tag and the second smart tag, (b) the first category and the second category, and ( c) the first mi crocategory and the second microcategory;
determining whether one or more of the calculated distances is within a relationship distance threshold; and
in response to determining that one or more of the calculated distances is within a relationship distance threshold, selecting the one or more connections that are associated with calculated distances within the relationship distance threshold.

30. A system comprising:
an electronic computing device configured to:


receive a first search query and a second search query, wherein one of the first search query or the second search query indicates a window of time during which a user intends to view a media asset;
determine whether any media assets that match the first search query or the second search query are available in the window of time by determining whether any media assets that match the first search query or the second search query are scheduled for delivery during the window of time; and
in response to determining that no media assets that match the first search query or the second search query are available in the window of time:
identify a category that is related to both the first search query and the second search query; and










generating one or more listings for media assets that are scheduled for
delivery during the window of time and belong to the identified category.






31. The system of claim 30, wherein the electronic computing device is further configured, when identifying the category that is related to both the first search query and the second search query, to:
calculate one or more distances in a relationship graph between a first attribute of a first search result that matches the first search query and a second attribute of a second search result that matches the second search query;
select one or more connections between the first attribute and the second attribute based on the calculated distances; and
identify the category that is related to both the first search query and the second search query based on the selection connections in the relationship graph.
32. The system of claim 31, wherein the relationship graph has a collection of nodes and edges, the edges representing direct connections between nodes, and wherein each of the calculated distances indicate the distance between two nodes in the relationship graph.
33. The system of claim 32, wherein each of the calculated distances is measured in a number of hops between two nodes.

34. The system of claim 32, wherein each edge has a weight and wherein each of the calculated distances is a combination of weights of edges connecting two nodes.

35. The system of claim 32, wherein the calculated distance is based further on how often the nodes were used together according to the historical inputs.
36. The system of claim 31, wherein at least one of the calculated distances is modified by user preferences acquired over time.

37. The system of claim 31, wherein the first attribute comprises a first smart tag, a first category, or a first microcategory, and wherein at least one of the first smart tag, the first category, and the first microcategory are determined by applying a set of predetermined rules to the first search query or by applying a native Bayes classifier to the first search query.

38. The system of claim 31, wherein the first attribute comprises a first smart tag, a first category, or a first microcategory, wherein the second attribute comprises a second smart tag, a second category, or a second  microcategory, and wherein the electronic computing device is further configured, when selecting the one or more connections, to:









compare the calculated distances between one or more of (a) the first smart tag and the second smart tag, (b) the first category and the second category, and ( c) the first microcategory and the second microcategory;
determine whether one or more of the calculated distances is within a relationship distance threshold; and
in response to determining that one or more of the calculated distances is within a relationship distance threshold, select the one or more connections that are associated with calculated distances within the relationship distance threshold.
39. A non-transitory machine-readable medium comprising non-transitory machine-readable instructions encoded thereon, the instructions comprising:

instructions for receiving a first search query and a second search query, wherein one of the first search query or the second search query indicates a window of time during which a user intends to view a media asset;
instructions for determining whether any media assets that match the first search query or the second search query are available in the window of time by determining whether any media assets that match the first search query or the second search query are scheduled for delivery during the window of time; and
instructions for, in response to determining that no media assets that match the first search query or the second search query are available in the window of time:
identifying a category that is  related to both the first search query and the second search query; and







generating one or more listings for media assets that are scheduled for delivery during the window of time and belong to the identified category.






40. The non-transitory machine-readable medium of claim 39, the nontransitory machine-readable medium further comprises instructions, identifying the category that is related to both the first search query and the second search query, for:
calculating one or more distances in a relationship graph between a first attribute of a first search result that matches the first search query and a second attribute of a second search result that matches the second search query;
selecting one or more connections between the first attribute and the second attribute based on the calculated distances; and
identifying the category that is related to both the first search query and the second search query based on the selection connections in the relationship graph.
1. A method of presenting search results matching a determined user intent, the method comprising: 
receiving a first search query and a second search query, wherein one of the first search query or the second search query indicates a window of time during which a user intends to view a media asset; 
determining whether any media assets that match the first search query or the second search query are available in the window of time by determining whether any media assets that match the first search query or the second search query are scheduled for delivery during the window of time; and 
in response to determining that no media assets that match the first search query or the second search query are available in the window of time: 



calculating one or more distances in a relationship graph between a first attribute of a first search result that matches the first search query and a second attribute of a second search result that matches the second search query; 
selecting one or more connections between the first attribute and the second attribute based on the calculated distances; 
generating a set of media assets based on the selected connections in the relationship graph, wherein each of the set of media assets has at least one of the first attribute or the second attribute and wherein each of the set of media assets is available within the window of time; and generating one or more listings for media assets of the set of media assets.

2. The method of claim 1, wherein the relationship graph has a collection of nodes and edges, the edges representing direct connections between nodes, and wherein each of the calculated distances indicate the distance between two nodes in the relationship graph.




























3. The method of claim 2, wherein each of the calculated distances is measured in a number of hops between two nodes.

4. The method of claim 2, wherein each edge has a weight and wherein each of the calculated distances is a combination of weights of edges connecting two nodes.

5. The method of claim 2, wherein the calculated distance is based further on how often the nodes were used together according to the historical inputs.

6. The method of claim 1, wherein at least one of the calculated distances is modified by user preferences acquired over time.

7. The method of claim 1, wherein the first attribute comprises a first smart tag, a first category, or a first microcategory, and wherein at least one of the first smart tag, the first category, and the first microcategory are determined by applying a set of predetermined rules to the first search query.

8. The method of claim 1, wherein the first attribute comprises a first smart tag, a first category, or a first microcategory, and wherein at least one of the first smart tag, the first category, and the first microcategory are determined by applying a nave Bayes classifier to the first search query.

9. The method of claim 1, wherein the first attribute comprises a first smart tag, a first category, or a first microcategory, wherein the second attribute comprises a second smart tag, a second category, or a second microcategory, and wherein selecting the one or more connections between one or more of (a) the first smart tag and the second smart tag, (b) the first category and the second category, and (c) the first microcategory and the second microcategory based on the calculated distances comprises: 
comparing the calculated distances between one or more of (a) the first smart tag and the second smart tag, (b) the first category and the second category, and (c) the first microcategory and the second microcategory; 
determining whether one or more of the calculated distances is within a relationship distance threshold; and 
in response to determining that one or more of the calculated distances is within a relationship distance threshold, selecting the one or more connections that are associated with calculated distances within the relationship distance threshold.

10. A system for presenting search results matching a determined user intent, the system comprising: an electronic computing device configured to: 
receive a first search query and a second search query, wherein one of the first search query or the second search query indicates a window of time during which a user intends to view a media asset; 
determine whether any media assets that match the first search query or the second search query are available in the window of time by determining whether any media assets that match the first search query or the second search query are scheduled for delivery during the window of time; and 
in response to determining that no media assets that match the first search query or the second search query are available in the window of time: 



calculate one or more distances in a relationship graph between a first attribute of a first search result that matches the first search query and a second attribute of a second search result that matches the second search query; select one or more connections between the first attribute and the second attribute based on the calculated distances; 
generate a set of media assets based on the selected connections in the relationship graph, wherein each of the set of media assets has at least one of the first attribute or the second attribute and wherein each of the set of media assets is available within the window of time; and generate one or more listings for media assets of the set of media assets.























11. The system of claim 10, wherein the relationship graph has a collection of nodes and edges, the edges representing direct connections between nodes, and wherein each of the calculated distances indicate the distance between two nodes in the relationship graph.

12. The system of claim 11, wherein each of the calculated distances is measured in a number of hops between two nodes.

13. The system of claim 11, wherein each edge has a weight and wherein each of the calculated distances is a combination of weights of edges connecting two nodes.

14. The system of claim 11, wherein the calculated distance is based further on how often the nodes were used together according to the historical inputs.

15. The system of claim 10, wherein at least one of the calculated distances is modified by user preferences acquired over time.

16. The system of claim 10, wherein the first attribute comprises a first smart tag, a first category, or a first microcategory, and wherein at least one of the first smart tag, the first category, and the first microcategory are determined by applying a set of predetermined rules to the first search query.


17. The system of claim 10, wherein the first attribute comprises a first smart tag, a first category, or a first microcategory, and wherein at least one of the first smart tag, the first category, and the first microcategory are determined by applying a naïve Bayes classifier to the first search query.

18. The system of claim 10, wherein the first attribute comprises a first smart tag, a first category, or a first microcategory, wherein the second attribute comprises a second smart tag, a second category, or a second microcategory, and wherein the electronic computing device is further configured, when selecting the one or more connections, to: 
compare the calculated distances between one or more of (a) the first smart tag and the second smart tag, (b) the first category and the second category, and (c) the first microcategory and the second microcategory; 
determine whether one or more of the calculated distances is within a relationship distance threshold; and 
in response to determining that one or more of the calculated distances is within a relationship distance threshold, select the one or more connections that are associated with calculated distances within the relationship distance threshold.

19. A non-transitory machine-readable medium comprising non-transitory machine-readable instructions encoded thereon for presenting search results matching a determined user intent, the instructions comprising: 
instructions for receiving a first search query and a second search query, wherein one of the first search query or the second search query indicates a window of time during which a user intends to view a media asset; 
instructions for determining whether any media assets that match the first search query or the second search query are available in the window of time by determining whether any media assets that match the first search query or the second search query are scheduled for delivery during the window of time; and

 instructions for, in response to determining that no media assets that match the first search query or the second search query are available in the window of time: 
calculating one or more distances in a relationship graph between a first attribute of a first search result that matches the first search query and a second attribute of a second search result that matches the second search query; 
selecting one or more connections between the first attribute and the second attribute based on the calculated distances; 
generating a set of media assets based on the selected connections in the relationship graph, wherein each of the set of media assets has at least one of the first attribute or the second attribute and wherein each of the set of media assets is available within the window of time; and 
generating one or more listings for media assets of the set of media assets.
























20. The non-transitory machine-readable medium of claim 19, wherein the first attribute comprises a first smart tag, a first category, or a first microcategory, wherein the second attribute comprises a second smart tag, a second category, or a second microcategory, and wherein the non-transitory machine-readable medium further comprises instructions, when selecting the one or more connections, for: 
comparing the calculated distances between one or more of (a) the first smart tag and the second smart tag, (b) the first category and the second category, and (c) the first microcategory and the second microcategory; 
determining whether one or more of the calculated distances is within a relationship distance threshold; and in response to determining that one or more of the calculated distances is within a relationship distance threshold, selecting the one or more connections that are associated with calculated distances within the relationship distance threshold.


Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1. Claims 21, 30 and 39 are rejected under 35 U.S.C. § 103 as being unpatentable over
Hunter: “CONTENT PROVISION”, (U.S. Patent Application Publication US 20140006951 A1, filed 2011-11-30; and published 2014-01-02) in view of
 Tanaka: “READABLE INFORMATION PRODUCTION SYSTEM AND DIGITAL CONTENT DELIVERY SYSTEM”, (U.S. Patent Application Publication US 20020040320 A1, filed 2001-09-06; and published 2002-04-04, hereafter “Selinger”).

As per claim 21, Hunter teaches a method comprising:
receiving a first search query and a second search query, wherein one of the first search query or the second search query indicates a window of time during which a user intends to view a media asset (See 0390] and [01814]-[01817], a request sent to the content provider for the media content results is subjected to confirmation of subscription-based access rights, and the client may request a schedule of events from the Schedule Service and the request shall bound the data using three parameters: the start time of the schedule block (accepted to a granularity of full hours only); the end time of the schedule block (accepted to a granularity of full hours only) and the Service(s) (channels) for which the schedule is requested. Here the request by subscription providing start and end times teaches a search query indicating a time windows and at [1577], the Search Service provides a single endpoint for submitting search queries and the output from the search endpoint is further customizable through the use of additional view parameters (filters) which may be applied as part of the request URL. Here queries teaches a first and a second, and further, customized query reads on additional query to the original query);
determining whether any media assets that match the first search query or the second search query are available in the window of time by determining whether any media assets that match the first search query or the second search query are scheduled for delivery during the window of time (See Fig. 2, [0711] and [1331]-[1332], browsing/selecting browse list and searching/selecting content piece/list teaches the first query and the second query; and determining if the user has a package entitlement, each participating content provider who wishes their content to be flagged as part of the CRED system would need to implement a web service that takes as input a package name and user credentials, and returns as a response and the flag indicating whether the user is a current subscriber to that package or not. Here the subscribe based query reads on determining if item available for delivery during a time window); and
in response to determining that no media assets that match the first search query or the second search query are available in the window of time (see Fig. 2 and [0334], "unavailable"--media content item 111 “Programme 1” which occurs in the future and is not yet available (nor available from a recording or OnDemand).).
However, Hunter does not explicitly teach determining no media assets matching the first search query or the second search query that “identifying a category that is related to both the first search query and the second search query”.
On the other hand, as an analog art on delivering a digital content Tanaka teaches identifying a category that is related to both the first search query and the second search query (See Figs. 3 and 5, [0058] and [0066], for examples, keywords “PROCESSOR” and “OS” are associated with category numbers 1700 and 1501, respectively, and a category numbers 2010, … 2070, etc. are related to search category “SPORTS” and subcategories “BASEBALL”…”GOLF”, etc., respectively; and Fig. 7, [0018] and [0078], the produced readable information may be delivered to the users, or may be stored in storage means so that a user gains an access thereto through a client terminal and the CPU 30 searches for the digital content in the content registration DB 42 according to the read category number, finds the digital content having the category number equal to the read category number. Finding a matched category number of the content item in a multiple user system teaches identifying the category of the item and the item is related to queries implying the category being related to the query).
It would have been obvious to one having ordinary skill in the art at the time of the instant invention was made to combine the teaching of Tanaka with Hunter reference because Hunter is dedicated to user interface for a content provision system and Tanaka is dedicated to delivering a digital content, and the combined teaching would have enabled Hunter to apply Tanaka’s easy to see layout for outputting digital contents to enhance graphical representations for content provisioning that would have enabled users to easily access particular content items on an easy to see layout.
Hunter in view of Tanaka further teaches:
generating one or more listings for media assets that are scheduled for delivery during the window of time and belong to the identified category (See Tanaka: Fig. 10 and [0105], the content number corresponds to the content information and the date and time of delivery correspond to the schedule information).

As per claim 30, the claim recites a system comprising an electronic computing device (See Hunter: [0047], an apparatus, optionally in the form of a server, for providing media content to users), configured to perform the steps of the method as recited in claim 21 and as rejected above under 35 U.S.C. § 103 for being unpatentable over Hunter in view of Tanaka.
Therefore, claim 30 is rejected along the same rationale that rejected claim 21.

As per claim 39, the claim recites a non-transitory machine-readable medium comprising non-transitory machine-readable instructions encoded thereon (See Hunter: [0166], computer readable medium having stored thereon a program) for carrying out the steps of the method as recited in claim 21 and as rejected above under 35 U.S.C. § 103 for being unpatentable over Hunter in view of Tanaka.
Therefore, claim 39 is rejected along the same rationale that rejected claim 21.

6.2. Claims 22-29, 31-38 and 40 are rejected under 35 U.S.C. § 103 as being unpatentable over
Hunter in view of Tanaka, as applied to claims 21, 30 and 39 above, and further in view of
Selinger et al.: “SYSTEM AND PROCESS FOR IMPROVING PRODUCT RECOMMENDATIONS FOR USE IN PROVIDING PERSONALIZED ADVERTISEMENTS TO RETAIL CUSTOMERS”, (U.S. Patent Application Publication US 20090281923 A1, filed 2008-05-06; and published 2009-11-12, hereafter “Selinger”).

As per claim 22, Hunter in view of Tanaka teaches the method of claim 21, returning related search results from a first query and a second query (See Hunter: [0710], the first query, 3. Browse OD - The viewer selects a piece of content from an aggregated browse list within the OD area; and the second query, 4. Search - The viewer carries out a search and selects a piece/list of content from the search results) as two sets of data and further teaches wherein identifying the category that is related to both the first search query and the second search query (see Tanaka: Fig. 7, [0018] and [0078], searching for the digital content in the DB 42 according to the read category number, finds the digital content having the category number equal to the read category number.).
However, Hunter in view of Tanaka does not explicitly teach the identifying comprising of calculating one or more distances in a relationship graph between a first attribute of a first search result  and a second attribute of a second search result.
However, Selinger teaches calculating one or more distances in a relationship graph between a first attribute of a first set of data and a second attribute of a second set of data (See [0092], [0097] and [0126], the contextual relationship graphs may each relate to category or a relationship between products and categories; the set of product graphs is further optimized by filtering the set using the attributes of the web page 22, the attributes of the user 26 and the attributes associated with the user's request and identifying first order relationships between text and contextual relationship graphs, and the graph nodes may be related to each other through positive or negative relationships and the relationships may be weighted for various reasons, including distance between nodes in the text being analyzed (e.g., distance may be defined by the number of words, characters, special characters, sentences, etc. between identified nodes) and/or the clustering/relationship of nodes within contextual relationship graph structures).
It would have been obvious to one having ordinary skill in the art at the time of the instant invention was made to combine the teaching of Selinger with Hunter in view of Tanaka reference because Hunter is dedicated to user interface for a content provision system, Tanaka is dedicated to delivering a digital content and Selinger is dedicated to selecting recommendations based on past performance of the model or models previously used to provide the recommendations, and the combined teaching would have enabled Hunter in view of Tanaka reference to more accurately provisioning and delivering better content items by analyzing the context in which the content is to be provided in light of known attributes of the content.
Hunter in view of Tanaka and further in view of Selinger further teaches the following: 
selecting one or more connections between the first attribute and the second attribute based on the calculated distances (See Selinger: [0097] and [0126], the set of product graphs is further optimized by filtering the set using the attributes of the web page 22, the attributes of the user 26 and the attributes associated with the user's request. The results may further be filtered using any other contextual attributes, profile attributes and behavioral attributes, including user behavior feedback in which product graphs may be filtered out of the process based on low click through rates or other learned information that is collected and fed back into the system for providing targeted content 10. Here the connections in the optimized and filtered graphs reads on the selecting one or more connections between the first attribute and the second attribute based on the calculated distances; and Nodes may be related to each other through positive or negative relationships and the relationships may be weighted for various reasons, including distance between nodes in the text being analyzed (e.g., distance may be defined by the number of words, characters, special characters, sentences, etc. between identified nodes) and/or the clustering/relationship of nodes within contextual relationship graph structures); and
identifying the category that is related to both the first search query and the second search query based on the selection connections in the relationship graph (See Selinger: [0126], identifying first order relationships between text and contextual relationship graphs, and the graph nodes may be related to each other through positive or negative relationships and the relationships may be weighted for various reasons, including distance between nodes in the text being analyzed (e.g., distance may be defined by the number of words, characters, special characters, sentences, etc. between identified nodes) and/or the clustering/relationship of nodes within contextual relationship graph structures).

As per claim 23, Hunter in view of Tanaka and further in view of Selinger teaches the method of claim 22, wherein the relationship graph has a collection of nodes and edges, the edges representing direct connections between nodes, and wherein each of the calculated distances indicate the distance between two nodes in the relationship graph (See Selinger: [0092] and [0126], the contextual relationship graphs may each relate to category or a relationship between products and categories; and identifying first order relationships between text and contextual relationship graphs, and the graph nodes may be related to each other through positive or negative relationships and the relationships may be weighted for various reasons, including distance between nodes in the text being analyzed (e.g., distance may be defined by the number of words, characters, special characters, sentences, etc. between identified nodes) and/or the clustering/relationship of nodes within contextual relationship graph structures).

As per claim 24, Hunter in view of Tanaka and further in view of Selinger teaches the method of claim 23, wherein each of the calculated distances is measured in a number of hops between two nodes (See Selinger: [0126], distance between nodes in the text being analyzed (e.g., distance may be defined by the number of words, characters, special characters, sentences, etc. between identified nodes)).

As per claim 25, Hunter in view of Tanaka and further in view of Selinger teaches the method of claim 23, wherein each edge has a weight and wherein each of the calculated distances is a combination of weights of edges connecting two nodes (See Selinger: [0126], the relationships may be weighted for various reasons, including distance between nodes in the text being analyzed (e.g., distance may be defined by the number of words, characters, special characters, sentences, etc. between identified nodes) and/or the clustering/relationship of nodes within contextual relationship graph structures).

As per claim 26, Hunter in view of Tanaka and further in view of Selinger teaches the method of claim 23, wherein the calculated distance is based further on how often the nodes were used together according to the historical inputs (See Selinger: [0087], some edges are directional and define parent and child relationships, or in which, for some edges, one node contributes to the definition of the other node).

As per claim 27, Hunter in view of Tanaka and further in view of Selinger teaches the method of claim 22, wherein at least one of the calculated distances is modified by user preferences acquired over time (See Selinger: [0115], it may be further determined that any distance greater than 12 words is irrelevant).

As per claim 28, Hunter in view of Tanaka and further in view of Selinger teaches the method of claim 22, wherein the first attribute comprises a first smart tag, a first category, or a first microcategory (See Selinger: [0089], the category graphs may include information describing the relationships between the various categories), and 
wherein at least one of the first smart tag, the first category, and the first microcategory are determined by applying a set of predetermined rules to the first search query or by applying a native Bayes classifier to the first search query (See Selinger: [0163], the identified demographic information would be included as the data set within the advertisement-specific selection model and would be used to search and identify the desired user models to be selected and utilized in the process for identifying a subset of users for which a non-competitive advertisement is relevant. Here the identified demographic information for query/search reads on applying a set of predetermined rules).

As per claim 29, Hunter in view of Tanaka and further in view of Selinger teaches the method of claim 22, wherein the first attribute comprises a first smart tag, a first category, or a first microcategory (See Selinger: [0089], the category graphs may include information describing the relationships between the various categories), 
wherein the second attribute comprises a second smart tag, a second category, or a second microcategory, and wherein selecting the one or more connections between one or more of (a) the first smart tag and the second smart tag, (b) the first category and the second category, and (c) the first microcategory and the second  microcategory based on the calculated distances comprises:
comparing the calculated distances between one or more of (a) the first smart tag and the second smart tag, (b) the first category and the second category, and ( c) the first mi crocategory and the second microcategory (See Selinger: [0126], the relationships may be weighted for various reasons, including distance between nodes in the text being analyzed);
determining whether one or more of the calculated distances is within a relationship distance threshold (See Selinger: [0115], [0115] It may be further determined that any distance greater than 12 words is irrelevant); and
in response to determining that one or more of the calculated distances is within a relationship distance threshold, selecting the one or more connections that are associated with calculated distances within the relationship distance threshold (See Selinger: [0126], identifying first order relationships between text and contextual relationship graphs, the solutions provided herein may be used to determine second order or higher relationships as well. For example, the keywords or attributes included in a contextual relationship graph may be referred to as nodes. Nodes may be related to each other through positive or negative relationships and the relationships may be weighted for various reasons, including distance between nodes in the text being analyzed (e.g., distance may be defined by the number of words, characters, special characters, sentences, etc. between identified nodes) and/or the clustering/relationship of nodes within contextual relationship graph structures).

As per claims 31-38, the claims recite a system comprising an electronic computing device (See Hunter: [0047], an apparatus, optionally in the form of a server, for providing media content to users), configured to perform the steps of the methods as recited in claims 22-29, respectively, and as rejected above under 35 U.S.C. § 103 for being unpatentable over Hunter in view of Tanaka and further in view of Selinger.
Therefore, claims 31-38 are rejected along the same rationale that rejected claims 22-29, respectively.

As per claim 40, the claim recites a non-transitory machine-readable medium comprising non-transitory machine-readable instructions encoded thereon (See Hunter: [0166], computer readable medium having stored thereon a program) for carrying out the steps of the method as recited in claim 22 and as rejected above under 35 U.S.C. § 103 for being unpatentable over Hunter in view of Tanaka and further in view of Selinger.
Therefore, claim 40 is rejected along the same rationale that rejected claim 22.

References
7.1. The prior art made of record: 
    J. U.S. Patent Application Publication US-20140006951-A1.
   K. U.S. Patent Application Publication US-20020040320-A1.
    I. U.S. Patent Application Publication US-20090281923-A1.
  7.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
   A. U.S. Patent Application Publication US-20150169701-A1.
   B. U.S. Patent Application Publication US-20130155068-A1.
   C. U.S. Patent US-8156138-B2.
   D. U.S. Patent Application Publication US-20110179114-A1.
   E. U.S. Patent Application Publication US-20130179440-A1.
    F. U.S. Patent Application Publication US-20130332438-A1.
    G. U.S. Patent Application Publication US-20140223481-A1.
    H. U.S. Patent Application Publication US-20140297666-A1.
Conclusion
8.1.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
September 2, 2022